Citation Nr: 1710245	
Decision Date: 03/31/17    Archive Date: 04/11/17

DOCKET NO.  15-21 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD). 


ATTORNEY FOR THE BOARD

R. Ballard Jr., Associate Counsel












INTRODUCTION

The Veteran served on active duty in World War II (WWII) from August 1944 to March 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

This appeal was processed using the Veterans Benefits Management System (VBMS). Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. A review of the virtual VA paperless claims processing system reveals additional VA treatment records that have also been reviewed.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT
1. The Veteran was awarded the Combat Infantry Badge and thus, his in-service stressors are conceded. 
2. The Veteran has been diagnosed with PTSD related to his military service. 


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, PTSD was incurred in active service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a) (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In this decision, the Board grants entitlement to service connection for PTSD, which represents a complete grant of the benefits sought on appeal.  Thus, there is no need to discuss whether VA has complied with its duties to notify and assist found at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. § 3.159.


Legal Criteria and Analysis

It is the Veteran's contention that he is a combat veteran who served in WWII. He contends that his military service as a gunner caused his current PTSD disability, and thus his PTSD disability should be service connected. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

There are particular requirements for establishing PTSD in 38 C.F.R. § 3.304 (f) that are separate from those for establishing service connection generally. Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010). Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125 (a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. §§ 3.304 (f); 4.125 (2016).

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. See also 38 U.S.C.A. § 1154 (b); 38 C.F.R. §§ 3.304 (f)(1); 3.304 (d) (pertaining to combat Veterans). A finding that the Veteran engaged in combat with the enemy requires that the Veteran participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality, and does not apply to veterans who served in a general "combat area" or "combat zone" but did not themselves engage in combat with the enemy.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53   (1990). To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

As an initial matter, the Board finds that the Veteran in this case engaged in combat with the enemy. According to his Military Personnel Record and Separation Qualification Record, he was an infantryman, heavy weapons crewman, and a machine gunner in Germany during World War II.  The record also reveals that the Veteran was awarded the Combat Infantryman's Badge and Bronze Star. The Veteran stated that his service as a gunner was "nerve wracking" and that he sought help in the military after one particularly difficult day in combat and received medication "to calm [his] nerves."  (See June 2014 VA medical exam page 6-7). Also, in a June 2013 letter from the Veteran's private physician, E. H., MD (Dr. H), noted that the Veteran reported he feared for his own life. The Board finds the Veteran's statements are credible and consistent with his military record and the circumstances of his service. Therefore, the Veteran's in-service stressor is conceded.

In June 2013, Dr. H., a specialist in Psychiatry and Neurology, examined the Veteran and noted a diagnosis of PTSD.  Dr. H. noted that he based his diagnosis on the Veteran's reports of witnessing injuries and death, and fearing for his life in service. Dr. H. also noted the Veteran's report that he began having nightmares after leaving service (see Dr. H Medical Treatment Record August 2013 page 12). He further noted that these nightmares occurred twice a week and that the Veteran awoke in a panic and sweat for at least 60 minutes. The Veteran also reported that he startles easily, cannot tolerate anyone behind him, has flashbacks with reminders, and only sleeps four to six hours per night. He also felt depressed, lacked energy, and had mild memory impairment. The PTSD diagnosis was confirmed again in April 2014 after the Veteran continued to endorse nightmares, flashbacks, and visual hallucinations. As noted above, the Veteran's in-service stressors have been conceded. Thus, the Veteran has been diagnosed with PTSD related to his in-service stressors. 

The Board finds Dr. H. competent to report such medical evidence, as he has the requisite expertise to examine the Veteran and render an opinion and/or diagnosis. The Board also gives Dr. H's report substantial probative weight as it spans a longer time period based on exam dates in January, June, August, and October of 2013 and April, September, and October of 2014.  As such, it provides a comprehensive view of the Veteran.  Dr. H.'s diagnosis of PTSD was also based on credible statements consistent with the circumstances of the Veteran's service.  

In June 2014, the Veteran was afforded a VA medical/ psychological examination to determine whether he should be afforded a diagnosis of PTSD. The examiner determined that that the Veteran did not meet the full criteria for PTSD under Diagnostic and Statistical Manual of Mental Disorders, 5th Edition (DSM-5). However, the Board finds that the probative value of the VA opinion diminishes in light of the cumulative evidence of record.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)); see also Guerieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the credibility and weight to the attached medical opinions are within the province of the Board). 

Notably, the VA examiner acknowledged the Veteran's combat with the enemy during service and determined that his stressors were adequate to support the diagnosis of PTSD. However the examiner opined that the Veteran had a negative screen for PTSD and depression in March 2013 and did not show the required number of persistent and distressing symptoms for a diagnosis of PTSD. For example, the examiner stated that the Veteran was unable to describe a typical nightmare and thus it was unclear whether the content of said nightmare was directly related to service. However, by this same fact, due to the Veteran's inability to describe the content of his nightmares, the Board is unable to make the determination that the Veteran's nightmares are unrelated to his military service. There is evidence to show that there is in fact a relation between the Veteran's nightmares and his military service. As previously indicated, the Veteran's treating psychiatrist, Dr. H., documented in his initial report that the Veteran began having nightmares after service. Also, Dr. H. noted almost a year later, that the Veteran continued to endorse nightmares related to combat with the enemy, as well as flashbacks and visual hallucinations.  Thus, regarding the Veteran's nightmares, the Board finds the VA examiner's reasoning in the opinion unconvincing. Furthermore, the VA examination merely offers a snapshot of the Veteran's mood, mental state and memory on that particular day.  As opposed to an overall view of the Veteran's psychological health since separation from service, which is better shown in the medical treatment records of Dr. H. 

Regarding whether the Veteran has a current diagnosis of a PTSD disability and the nexus between the Veteran's current diagnosis and his in-service stressor, after considering all the evidence of record, the Board finds that the evidence is at least in relative equipoise.  The benefit of the doubt doctrine will therefore be applied. See 38 U.S.C.A. § 5107 (West 2014). Because, there is at least an approximate balance of the evidence and the evidence is in equipoise, the Board finds that service connection for PTSD is warranted. 





ORDER

Entitlement to service connection for PTSD is granted.


____________________________________________
E. I. Velez 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


